Order entered January 16, 2020




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-19-00939-CR

                         OSCAR VLADIMIR HERNANDEZ, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 3
                                    Dallas County, Texas
                             Trial Court Cause No. F18-24510-J

                                               ORDER
        The reporter’s record in this appeal is past due. When it was not timely filed, we notified

court reporter LaToya Young-Martinez by postcard dated December 4, 2019 and directed her to

file (1) the reporter’s record, (2) written verification no hearings were recorded, or (3) written

verification appellant had not requested the reporter’s record by January 3, 2020. To date, the

reporter’s record has not been filed and we have had no communication from Ms. Young-

Martinez.

        We ORDER the reporter’s record filed on or before February 7, 2020. We caution Ms.

Young-Martinez that the failure to file the reporter’s record by that date may result in the Court

ordering she not sit until the reporter’s record is filed.
           We DIRECT the Clerk to send copies of this order to the Honorable Gracie Lewis,

Presiding Judge, Criminal District Court No. 3; to Kimberly Xavier, official court reporter,

Criminal District Court No. 3; to LaToya Young-Martinez, court reporter; and to counsel for all

parties.




                                                   /s/    CORY L. CARLYLE
                                                          JUSTICE